Citation Nr: 0605571	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1970 and July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran TDIU.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in May 2004.  A 
transcript of the hearing is of record.  In February 2005, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in December 
2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disability is lumbar disc 
disease, and is rated as 60 percent disabling.

3.  The veteran's service-connected disability, consisting of 
lumbar disc disease, is not shown to prevent him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 2000, prior to the enactment of the VCAA.  

An RO letter dated in February 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter informed the veteran of what evidence was 
necessary to substantiate a claim for TDIU.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claim and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's only service-connected disability is lumbar 
disc disease with radiculopathy, rated 60 percent disabling.

In March 2002, the veteran underwent a VA orthopedic 
examination.  He complained of pain, worse with standing or 
walking.  Physical examination revealed that the veteran was 
unable to forward flex, backward extend, and right or left 
lateral flex the lumbar spine and he was in severe pain at 
that time.  There was no atrophy found in the back.  The 
veteran was shown to have radiculopathy in both legs.  The 
diagnoses were cervical and lumbar degenerative joint disease 
status post surgery with severe limitation of forward flexion 
and all movement.  The examiner opined that the veteran was 
severely disabled from his cervical and lumbar spine.

In March 2002, the veteran underwent a VA neurological 
examination, which revealed mild weakness of both hand grips.  
Otherwise, upper extremity motor strength was normal.  Lower 
extremity motor examination revealed 1/5 strength in the 
iliopsoas, while quadriceps, hamstrings, and foot 
dorsiflexors and plantar flexors were 3/5.  Deep tendon 
reflexes revealed normal triceps jerk bilaterally while 
biceps and brachioradialis jerk was somewhat diminished.  
Both knee jerks were +3 and both ankle jerks were +1.  
Plantar response was neutral bilaterally.  The veteran could 
not appreciate pinprick in the entire lower extremities 
bilaterally.  He also had impaired vibration and position 
sensation in both lower extremities.  When asked to take some 
steps, the veteran was not able to stand or walk on his own.  
He reported urinary urgency and incontinence of urinary 
bladder.  The diagnoses were status post surgery for removal 
of thoracic spinal region cyst with residual chronic low back 
pain, paraparesis, and neurogenic bladder, likely status post 
spinal cord injury; and status post cervical laminectomy with 
residual chronic neck pain and bilateral cervical 
radiculopathy.

In May 2002, a magnetic resonance imaging (MRI) of the 
veteran's spine was conducted and revealed an extramedullary-
intradural defect with differential diagnosis including, but 
not limited to, an arachnoid cyst extending from the T2-T3 to 
the T3-T4 levels, narrowing of the cervical and upper 
thoracic spinal cord, consistent with an atrophic appearance, 
and previous surgical intervention, laminectomy from C3 to C6 
and T1 to T3 inclusive.  The VA physician noted that the 
veteran had spasticity and subjective worsening of function 
in bilateral lower extremities possibly secondary to atrophy 
of the spinal cord.

In July 2002, the veteran underwent a VA orthopedic 
examination.  He complained of pain in his back and rated it 
as a 10 on a scale of 1 to 10.  He was positive for weakness, 
stiffness, fatigability, and lack of endurance.  He did not 
have any periods of flare-ups and his pain was the same every 
day.  He also did not have any precipitating factors or any 
additional limitation of motion.  He reported a history of 
wearing a back brace, and stated he used a cane for limited 
ambulation.  He had surgery on his thoracic and cervical 
spine in 2002 at the VA hospital where they performed a 
laminectomy and attempted shunting of a thoracic cyst.  The 
veteran had a history of spasticity and subjective worsening 
of function in his bilateral lower extremities, possibly 
secondary to atrophy of the spinal cord.  This condition 
affected his daily activities in that he was not able to move 
around as much as he would like to.  Further, he had not 
worked in the last 12 years.  Range of motion testing of the 
lumbar spine revealed forward flexion limited to 75 degrees, 
backward extension limited to 30 degrees, bilateral lateral 
flexion limited to 35 degrees and bilateral rotation limited 
to 35 degrees.  There was weakness noted on all movements of 
the spine, but there was no painful motion noted and no 
muscle spasm.  There were also no tenderness of the 
lumbosacral area and no postural abnormalities or fixed 
deformities, and the musculature of the back was normal.  
Neurological examination revealed normal and bilaterally 
equal knee reflexes, and absent ankle reflexes.  In addition, 
he had profound weakness of both lower extremities.  On 
ambulation, he walked with the assistance of a cane.  He had 
a very slow, deliberate walk and spastic-type movements of 
both lower extremities.  He was very unstable in his 
ambulation and had profound weakness of both lower 
extremities.  He had very limited extension and flexion of 
the lower extremities due to leg weakness.  The diagnoses 
were lumbosacral strain; status post cervical, thoracic, and 
lumbar laminectomy for a thoracic cyst with residual spastic 
movement, and atrophy of the spinal cord.  The VA examiner 
opined that the veteran should be considered unemployable 
because of his profound weakness of the lower extremities and 
his great difficulty in walking.  He further opined that the 
veteran's lumbosacral strain was the minor problem 
contributing to the disability and that the major problem 
contributing to his disability was the thoracic cyst and the 
resulting decreased function as a result of the cyst and the 
spinal cord atrophy.

In July 2002, the March 2002 VA neurologic examiner stated 
that the veteran's spastic paraparesis was secondary to a 
spinal cord lesion.  The examiner clarified that spastic 
paraparesis meant that there was spasticity and weakness in 
both lower extremities.

In July 2003, the veteran underwent a VA examination.  
Physical examination revealed no tenderness over the 
paravertebral muscles in the lumbar region.  Range of motion 
testing of the lumbar spine revealed forward flexion to 30 
degrees, backward extension to 10 degrees, bilateral rotation 
to 10 degrees and bilateral lateral flexion to 20 degrees.  
On repeated movement, he complained of severe pain.  He 
stated that he was numb just above the knee on both sides all 
the way to his feet.  There were no signs of any wasting of 
muscle or any foot drop.  On both sides, Babinski's, ankle, 
and knee reflexes were normal.  There were no ulceration or 
atrophic changes in the lower extremities and there was no 
contracture.  The diagnosis was low back pain with sensory 
changes in the lower extremities.

In July 2003, the veteran underwent a VA neurologic 
examination.  The veteran was noted to not be able to walk or 
stand even with assistance.  Physical examination revealed 
marked spasticity in both lower extremities.  Iliopsoas motor 
strength was 2/5, bilaterally while the quadriceps, 
hamstrings, extensor hallucis longus, and foot dorsiflexor 
and plantar flexor were 3/5, bilaterally.  Deep tendon 
reflexes revealed both knee jerks to be +3.  He had four to 
five beats of right ankle clonus and two to three beats of 
left ankle clonus.  He had decreased pinprick in both lower 
extremities and vibration was impaired in both legs and feet.  
Cerebellar exam revealed no dysmetria on finger-nose-finger 
test, and he was unable to do the heel-to-shin test.  The 
veteran had a neurogenic bladder.  The diagnoses were spinal 
cord lesion likely due to status post spinal cord injury, 
likely due to thoracic spinal cyst; lower back pain; 
paraparesis and neurogenic bladder also due to status post 
spinal cord injury; and status post cervical laminectomy with 
residual chronic neck pain and arm pain.  The examiner opined 
that the veteran did not have a clinical picture of 
radiculopathy, but had a spinal cord injury with residual 
paraparesis and neurogenic bladder.

In the veteran's representative's January 2004 statement, he 
argued that the veteran had been diagnosed with parathesis, 
but there had been no diagnostic testing to determine whether 
the problem stemmed from the veteran's back condition.

In May 2004, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge and stated that he 
quit working in 1989 because of his back condition.  He 
stated that a doctor had told him that his spinal cord had 
been slowly deteriorating and he had to quit work because he 
could not perform his work.  Currently, he was bound to his 
wheelchair, which occurred approximately three years prior 
and he walked with a cane while at home.  He stated that 
before he was wheelchair bound, he missed work because of his 
back condition and he was on light duty or would call in 
sick.  The veteran's representative argued that the veteran's 
thoracic spine disorder was inextricably intertwined with his 
service-connected low back disability and the veteran should 
be granted TDIU based on his entire back disability.

In February 2005, the RO received the veteran's Social 
Security Administration (SSA) records, which showed that he 
received SSA disability benefits for bilateral spasticity of 
the lower extremities, and secondarily, for history of 
substance abuse of alcohol and drugs.  Medical records 
associated with the SSA records were dated from 1993 to 1995 
and did not show the current severity of the veteran's low 
back disability or whether the disability precluded him from 
substantial gainful employment.

In June 2005, the RO received the veteran's VA outpatient 
medical records dated from November 2001 to May 2005, which 
show treatment received for the veteran's back disabilities 
and his spastic paraparesis.  An April 2005 record shows that 
the veteran had a spinal cord cyst that was producing 
progressive paralysis of the lower extremities.

In the veteran's representative's January 2006 written brief, 
he argued that the RO was directed by the Board in the 
Board's February 2005 remand to obtain a medical opinion as 
to whether the veteran's neuropathy of the lower extremities 
was secondary to the low back disorder and this opinion was 
not obtained.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2005).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2005).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the veteran's service-connected back disability 
is rated as 60 percent disabling.  Therefore, he would meet 
the criteria of having a single service-connected disability 
rated as 60 percent disabling or more to be entitled to a 
total disability rating based on individual unemployability.  
However, although the veteran meets the percentage criteria, 
the Board finds that after review of his medical records, the 
evidence does not show that he is unemployable solely as a 
result of his service-connected back disability.  As such, 
the Board notes that the veteran is determined to be 
unemployable; however, the July 2002 VA examiner opined that 
the veteran's weakness of the lower extremities and his 
difficulty walking were the cause of his unemployability.  
Further, the July 2002 VA examiner stated that the veteran's 
lumbosacral strain was not the contributing factor to the 
veteran's disability, but the thoracic cyst and spinal cord 
atrophy were the major contributing factors.  The Board notes 
that the veteran is not service connected for his thoracic 
cyst or the spinal cord atrophy.  Further, in July 2002, the 
March 2002 VA neurologic examiner stated that the veteran's 
spastic paraparesis was secondary to the veteran's spinal 
cord lesion.  Moreover, the July 2003 VA examiner noted that 
the veteran did not have radiculopathy, but had a spinal cord 
injury, which was likely due to a thoracic spinal cyst, with 
residual paraparesis and neurogenic bladder.  Therefore, 
according to the medical evidence of record, the Board notes 
that the evidence shows that the veteran's main disability, 
which is lower extremity weakness, is caused by his thoracic 
spine cyst, which is not his service-connected disability.  
Therefore, as the veteran is not precluded from substantial 
gainful employment due to his service-connected disability, 
the preponderance of the evidence is against his claim for 
TDIU.

The Board also notes that the veteran's representative has 
argued that the RO was directed to obtain an opinion as to 
whether the veteran's neuropathy of the lower extremities was 
secondary to the low back disorder; however, review of the 
Board remand does not find this direction; rather, the board 
referred the veteran's claim for entitlement to service 
connection for neuropathy secondary to a service-connected 
disability to the RO for adjudication.  Hence, there has been 
no Stegall violation.  See Stegall v. West, 11 Vet. App. 268 
(1998).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


